Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claims 20, line 1, replace “20” with - - 19 - - to correct an obvious typographical error and because claim 20 depends on itself.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R FOURSON III whose telephone number is (571)272-1860. The examiner can normally be reached on Monday - Friday from 8 AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page, can be reached on (571)270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/GEORGE R FOURSON III/Primary Examiner, Art Unit 2899